DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 8/31/2021 and 12/29/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soman et al. (US 2016/0127056, hereinafter “Soman”)  in view of WO 2011/046357 (hereinafter “Park”).

Regarding claims 1 and 7, Soman discloses a carrier channel control method, comprising:
applying an data signal to a power line carrier to obtain a power line communication (PLC) signal, wherein the power line carrier comprises a plurality of subcarriers (PLC apparatus 600 receives transmit data stream at input terminal 611 for transmission across PLC link, para. 0039, Fig. 6a, using OFDM subcarriers, para. 0040);
determining PLC noise values respectively corresponding to each of the communication subcarriers used to transmit the PLC signal (SNR parameter session section 643, measures channel noise values used to determine an SNR value for each of the subcarriers, para. 0050);
generating state data of carrier channels respectively corresponding to the communication subcarriers based on each of the PLC noise values which corresponds to one of the communication subcarriers, wherein each of the carrier channels respectively corresponds to one of the communication subcarriers (SNR parameter sensing section 643 measures channel noise values to determine SNR values for each of the subcarriers, para. 0050); and
controlling each of the carrier channels respectively according to the state data of each of the carrier channels (subcarrier SNR values analyzed to find operating band consisting of 
Soman does not expressly disclose that the PLC signal is obtained by applying an air conditioner control signal to the power line carrier.
Park discloses an air conditioner system in which control signals are transmitted using PLC signals (see English abstract). Thus, Park suggests using power line communications (such as those disclosed by Soman), for transmission of air conditioner control signals.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Soman such that the transmit data stream to include air conditioner control signals, since Park suggests transmitting air conditioner control signals using a PLC system.

Regarding claim 6, Soman further discloses controlling each of the carrier channels respectively according to the state data of each of the carrier channels comprises:
sending the state data of each of the carrier channels to a communication module, wherein the communication module controls opening or closing of each of the carrier channels corresponding to each of the communication subcarriers according to the state data of each of the carrier channels (subcarrier SNR values analyzed to find operating band consisting of subcarriers with highest average SNR or greater than a predetermined minimum average SNR for transmission and reception of OFDM PLC signals, para. 0020, 0022, receiving/SNR calculating node communicates the operating channel to the transmitting node in the case of both uplink and downlink, para. 0036-0037, see also Fig. 5, para. 0035 for selected range 515  .

Claims 13, 14, 15, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soman et al. (US 2016/0127056, hereinafter “Soman”)  in view of WO 2011/046357 (hereinafter “Park”) and Soman et al. (US 2016/0277070, hereinafter “Kim”).

Regarding claims 13, 14, 15, Soman and Park disclose everything applied to claims 1 and 7 above, but do not expressly disclose a processor and memory coupled to the processor and storing instructions that when executed by the processor, cause the processor to implement the method described in claim 1.
Kim discloses power line transmitter and receiver devices 210, 220 are implemented using a microprocessor that executes control software instructions stored in memory. Thus, Kim suggests implementing power line communications devices using processor and memory storing software instructions.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Soman and Park to implement the related methods using a processor and memory storing software instructions, since this is suggested by the power line communication devices of Kim.

Regarding claims 20 and 25, Soman further discloses controlling each of the carrier channels respectively according to the state data of each of the carrier channels comprises:
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7 and 13-19, 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 12-16 of copending Application No. 16/976,953 in view of WO 2011/046357 (“Park”). 

using a power line carrier comprising a plurality of subcarriers (claim 1, lines 2-5); 
determining PLC noise values respectively corresponding to each of the communication subcarriers used to transmit the PLC signal (obtaining noise values, claim 1, lines 2-6); 
generating state data of carrier channels respectively corresponding to the communication subcarriers based on each of the PLC noise values which corresponds to one of the communication subcarriers, wherein each of the carrier channels respectively corresponds to one of the communication subcarriers (generating power adjustment data according to the noise powers corresponding to noise values, claim 1, lines 7-11); and
controlling each of the carrier channels respectively according to the state data of each of the carrier channels (adjusting transmission power of communication sub-carriers according to power adjustment data, claim 1, lines 12-14).

Claim 1 of copending application 16/976,953 does not expressly disclose applying an air conditioner control signal to the power line carrier to obtain a power line communication (PLC) signal.
Park discloses an air conditioner system in which control signals are transmitted using PLC signals (see English abstract). Thus, Park suggests using power line communications (such as those disclosed by Soman), for transmission of air conditioner control signals.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Claim 1 of copending application 16/976,953 to 

Regarding claim 2, see claim 2 of copending application 16/976,953.
Regarding claim 3, see claim 1 of copending application 16/976,953 (in particular “determining noise powers corresponding to noise values, lines 7-8).
Regarding claim 4, see claim 3 of copending application 16/976,953.
Regarding claim 5, see claim 4 of copending application 16/976,953.

Claim 7 is rejected similarly to claim 1 with respect to claim 7 of copending application 16/976,953 in view of Park.
Regarding claim 13, see claim 12 of copending application 16/976,953.
Regarding claim 14, see claim 13 of copending application 16/976,953.

Claim 15 is rejected similarly to claim 1, with respect to claim 13 of copending application 16/976,953 in view of Park.
Regarding claims 16 and 21, see claim 14 of copending application 16/976,953.
Regarding claims 17 and 22, see claim 13 of copending application 16/976,953.
Regarding claims 18 and 23, see claim 15 of copending application 16/976,953.
Regarding claims 19 and 24, see claim 16 of copending application 16/976,953.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/2/2021